DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2024 has been entered.
 
Status of Claims

	This action is in response to REMARKS filed 11/04/2021. Claims 1-3, 5-10, 12-17, 19 and 20 of US Application No. 16/277,887, filed on 11/04/2021, are currently pending and have been examined. Claims 1, 5, 8, 12, 15, and 19 have been amended and claims 4, 11, and 18 have been canceled. 
	
	
Response to Arguments
	Applicant’s arguments with respect to the rejection of claims 1-20, rejected under 35 U.S.C. §112a, have been fully considered and are persuasive.  Therefore the previous rejections have been withdrawn.  

	Applicant’s arguments with respect to the rejection of claims 1-20, rejected under 35 U.S.C. §112b, have been fully considered and are persuasive.  Therefore the previous rejections have been withdrawn.  

	Applicant’s arguments with respect to the rejection of claims 1-3, 5-10, 12-17, 19, and 20, rejected under 35 U.S.C. §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.  

	With respect to claim 1, rejected under 35 U.S.C. §112a and §112b, the applicant has amended the claim to include the limitation “…wherein the plurality of factors comprises a braking capability of the first vehicle, weather conditions, traffic density, and characteristics of the road…” which overcomes the previous rejections. Therefore, the previous rejections, under 35 U.S.C. §112a and §112b, have been withdrawn.

	With respect to claim 1, Applicant argues that the prior art of record does not disclose the amended limitation. However, this argument is not directed towards the currently mapped claims and is therefore moot. 

Claim Objections
	Claims 13, 14, and 20 are objected to because of the following informalities:  
	
	Claim 13 depends from canceled claim 11, claim 14 depends from claim 13 which depends from canceled claim 11, and claim 20 depends from canceled claim 18. For the purposes of this action the Examiner will interpret claim 13 as depending from independent claim 11 and claim 20 as depending from independent claim 15.

	Claim 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
	Claim 1 is directed towards a method comprising: receiving, by a first vehicle detection system of a first vehicle, a first map generated by a second vehicle detection 

Step 2A, Prong 1
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception. Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, independent claim 1 recites:

 “…determining…by processing the first map, at least a relative location of the third vehicle with respect to the first vehicle…”



Independent claims 8 and 15 recite substantially similar limitations.

 These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Therefore these limitations are abstract ideas and claims 1, 11, and 15 are directed to a judicial exception. 

Step 2A, Prong 2
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application:

the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;

the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;

the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;

the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and

the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Examples in which the judicial exception has not been integrated into a practical application include:

the additional element(s) merely recites the words ‘‘apply it' '  (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

the additional element(s) adds insignificant extra-solution activity to the judicial exception; and

the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

See the 2019 Revised Patent Subject Matter Eligibility Guidance.

In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claims 1, 8, and 15 recite “a first vehicle detection system of a first vehicle” and “a second vehicle detection system of a second vehicle” at a high level. The vehicle detection systems are merely a computer used as a tool to perform the abstract idea. Additionally, claim 1 recites “a first computer” generically. Therefore, this element fails to integrate the abstract idea into a practical applications and does not amount to significantly more than the judicial exception. Claim 15 further recites “a communication module”, “at least one memory”, and “at least one processor” generically. These combinations of elements also merely describe a generic computer that is used as a tool to perform the abstract idea. Further, Claim 1, recites “receiving, by a first vehicle detection system of a first vehicle, a first map generated by a second vehicle detection system of a second vehicle, the first map indicating a present location of at least a third vehicle, and the second vehicle detection system configured to use one or more radio-frequency (RF) signals for detecting the third vehicle”. Similarly, claims 8 and 15 recite “receive…one or more radio frequency (RF) signals. The activity of receiving data in the instant application amounts to mere data gathering and would be considered an insignificant extra-solution activity, i.e., a pre-solution activity. Further, claims 1, 8, and 20 recite presenting the relative location of third vehicle with respect to the first vehicle on the first map. The activity of See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.

Step 2B
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial 

Claims 1, 8, and 15 recite “a first vehicle detection system of a first vehicle” and “a second vehicle detection system of a second vehicle” at a high level.  The specification identifies the vehicle detection system as a generic computer system with a processor and memory – See specification at ¶ [0045].  The vehicle detection systems are no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Therefore, these additional elements do overcome the rejection under 35 U.S.C. §101.


Additionally, claim 1 recites “a first computer” generically – See Specification at ¶ [0045]. The computer is no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously 


Claim 15 further recites “a communication module”, “at least one memory”, and “at least one processor” generically. - See specification at ¶ [0045]-[0047] These combinations of elements also merely describe a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Therefore, these additional elements do overcome the rejection under 35 U.S.C. §101.

Claim 1 recites the limitations:

“…receiving, by a first vehicle detection system of a first vehicle, a first map generated by a second vehicle detection system of a second vehicle…” sending location data, i.e., a map, from vehicle to vehicle is well-understood, routine, and conventional activity. Therefore, these additional elements do overcome the rejection under 35 U.S.C. §101.

“…and the second vehicle detection system configured to use one or more radio-frequency (RF) signals for detecting the third vehicle…” determining location data from RF signals is well-understood, routine, and conventional activity. Therefore, these additional elements do overcome the rejection under 35 U.S.C. §101.



Claims 8 and 15 recite substantially similar limitations.

In the instant application, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 

Based on the above analysis, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 5 recites additional abstract ideas that may be performed mentally, i.e., “…processing, by the first computer, a first segment in the set of segments for determining one or more of a cardinal direction of travel of the third vehicle with respect to the first vehicle, a cardinal separation distance between the third vehicle and the first vehicle, and a cardinal orientation of the third vehicle with respect to the first vehicle.” However, as in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a 

Claim 6 recites additional abstract ideas that may be performed mentally, i.e., “…generating, by the at least the first computer of the first vehicle, a second map comprising a location information of at least the second vehicle.” However, as in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 6 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.

Claim 7 recites “…wherein the first map is a first cardinal map partitioned into a first set of segments defined by a first user and the second map is a second cardinal map partitioned into a second set of segments defined by a second user; and wherein determining, by the first computer, the relative location of the third vehicle with respect to the first vehicle comprises: comparing the second cardinal map to the first cardinal map.” Which further defines an abstract idea identified above. As in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 6 does not recite elements that integrate the judicial exception into a practical 

Claim 12 recites additional abstract ideas that may be performed mentally, i.e., “…wherein the first vehicle detection system of the first vehicle includes a first computer, and further comprising: and processing, by the first computer, a first segment in the set of segments for determining one or more of a cardinal direction of travel of the third vehicle with respect to the first vehicle, a cardinal separation distance between the third vehicle and the first vehicle, and a cardinal orientation of the third vehicle with respect to the first vehicle.” However, as in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 12 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.

Claim 13 recites “wherein the first vehicle detection system of the first vehicle includes a first computer…” Which further defines an abstract idea identified above. However, as in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a generic computing activity, therefore, claim 13 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.

Claim 13, further recites additional abstract ideas that may be performed mentally, i.e., “…generating, by the at least the first computer, a second cardinal map comprising a location information of at least the second vehicle.” However, as in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 13 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.

Claim 14 recites additional abstract ideas that may be performed mentally, i.e., “…determining, by the first computer, a relative location of the third vehicle with respect to the first vehicle by comparing the second cardinal map to the first cardinal map…” However, as in claim 1 the computer is disclosed at a high level of generality. Therefore, the “computer” is no more than a generic computing element that is performing a generic computing activity. Thus, claim 14 does not recite elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.

	Claim 14 further recites: “wherein the first cardinal map is partitioned into a first set of segments defined by a first user, and wherein the second cardinal map is partitioned into a second set of segments defined by a second user.” Which further defines an abstract idea identified above. However, as in claim 1 the computer is 

	Claim 19 recites additional abstract ideas that may be performed mentally, i.e., “…processing a first segment in the set of segments for determining one or more of a cardinal orientation of the third vehicle with respect to the first vehicle, a cardinal direction of travel of the third vehicle with respect to the first vehicle, and a cardinal separation distance between the third vehicle and the first vehicle.” Claim 19 further recites the elements of a vehicle detection system, at least one processor, and at least one memory. However, as in claim 15 the vehicle detection system, processor, and memory are disclosed at a high level of generality. Therefore, the “vehicle detection system”, “at least one processor”, and “at least one memory” is no more than a generic computing element that is performing a generic computing activity, therefore, claim 19 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.

	Claim 20 recites additional abstract ideas that may be performed mentally, i.e., “… generating a second cardinal map comprising a location information of at least the second vehicle; and 46842741.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 7 of 10 Application Number: 16/277,887 determining a relative location of the third vehicle with respect to the first vehicle by comparing the second cardinal map to the first cardinal map.” Claim 

	Claim 20 further recites: “wherein the first cardinal map is partitioned into a first set of segments defined by a first user, and wherein the second cardinal map is partitioned into a second set of segments defined by a second user.” Which further defines an abstract idea above. However, as in claim 15 the vehicle detection system, processor, and memory are disclosed at a high level of generality. Therefore, the “vehicle detection system”, “at least one processor”, and “at least one memory” is no more than a generic computing element that is performing a generic computing activity, therefore, claim 20 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception and does not provide an inventive concept.
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woodrow et al. (US 2019/0212725 A1) discloses systems and methods for controlling an autonomous vehicle and teaches: “…the follower vehicle(s) 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.L.C./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662